Citation Nr: 9933402	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-42 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied a disability 
evaluation in excess of 10 percent for post-traumatic stress 
disorder (PTSD).  The veteran appealed to the Board.  

In August 1997, the veteran testified at a personal hearing 
held at the Board in Washington, D.C., before the undersigned 
Member of the Board.  Following the hearing, he submitted 
additional medical records, along with a signed waiver of RO 
jurisdiction of those records.  See 38 C.F.R. § 20.1304(c) 
(1999).  

The Board remanded the case to the RO for additional 
development in September 1997.  In March 1999, the RO granted 
the veteran a 30 percent disability evaluation for PTSD, 
effective from April 1995, the date of receipt of his 
informal claim for an increased rating.  However, inasmuch as 
a higher evaluation is assignable, and the veteran is 
presumed to seek the maximum available benefit, the claim 
remains viable on appeal.  See AB v. Derwinski, 6 Vet. App. 
35, 38 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  Recent medical evidence reveals that the veteran's PTSD 
is manifested by anxiety, nightmares, flashbacks, 
frustration, irritability, exaggerated startle response, 
difficulty adapting to stressful situations, and social 
withdrawal; these symptoms reflect considerable social and 
industrial impairment and occupational and social impairment 
with reduced reliability and productivity, which effect his 
ability to maintain employment as well as establish and 
maintain effective or favorable relationships.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 50 percent disability evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996 & 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served in Vietnam from March 1968 to January 1969 
with the 101st Airborne Division.  His awards and decorations 
include the Combat Infantryman Badge.  Post-service, he 
underwent VA psychiatric and psychological evaluations, which 
revealed symptomatology of PTSD.  He was initially granted 
service connection for PTSD in February 1994 and a 10 percent 
evaluation was assigned, effective from August 1993, the date 
of receipt of his claim.  

In April 1995, the veteran filed an informal claim requesting 
an increased rating for PTSD on the basis that his disability 
had become such that more than a 10 percent evaluation was 
warranted.  In March 1999, the RO granted him a 30 percent 
disability evaluation, effective from the date of receipt of 
his informal claim; however, since there potentially is a 
higher evaluation available, and the veteran is presumed to 
seek the maximum available benefit, the claim was returned to 
the Board for appellate determination.  

The report of the veteran's October 1993 VA psychological 
evaluation notes that he was living with his elderly parents 
since his divorce after nine years of marriage.  He related 
that he was having problems socializing and that he preferred 
staying by himself.  He was working for the post office, 
which he considered a very stressful job, and that he 
preferred working at night.  He claimed brief flashes of 
suicide ideation, but no intent.  The diagnosis was mild PTSD 
and Global Assessment Functioning (GAF) scale was noted to be 
60.  On psychiatric evaluation, he complained of startling 
easily, difficulty with his nerves, and disliking crowds.  On 
examination, he appeared alert, and had no illusive 
associations or flights of ideas were noted.  He had no 
bizarre motor movements or tics.  His mood was somewhat tense 
and his affect appropriate.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was oriented for time, place and person.  His memory was 
good.  Insight and judgment appeared to be adequate.  

On file are copies of the veteran's Vet Center treatment 
reports for July 1993 to August 1996.  These reflect that the 
veteran was attending regular group sessions, about one per 
week, for his anxiety and stress.  

The veteran presented testimony at a personal hearing that 
was held in Washington, D.C., in August 1997 before the 
undersigned Member of the Board.  At the hearing, he noted 
that he was still working for the post office, and had been 
working there since 1991.  He related that he was 
experiencing nightmares, and flashbacks at least once per 
month, and that he slept about five or six hours a day.  He 
was working the late afternoon to late night shift; however, 
he had missed work on a number of occasions because he would 
walk off the job when he became frustrated and anxious.  He 
claimed that he did not socialize and that he had a temper, 
especially at work.  

In a letter dated in March 1997, The veteran's treating VA 
psychologist, noted that the veteran should not be exposed to 
stressful situations, such as overtime at the post office, so 
that he could maintain his ability to perform a regular work 
schedule.  

The veteran's VA outpatient treatment records for July 1996 
to September 1997 show that he was seeing a psychologist on a 
regular basis, about once per month, for symptoms associated 
with PTSD.  

In March 1998, the veteran underwent a VA psychiatric 
examination, during which he expressed feelings of guilt, 
worthlessness, depression, rage, anxiety, and isolation.  He 
claimed experiencing nightmares associated with his combat 
experiences in Vietnam.  The examining physician noted in the 
examination report that he had reviewed the veteran's file.  
During the examination, the veteran gave a long history of 
PTSD-type symptoms and related that he was experiencing 
exaggerated startle response, recurrent combat dreams, sleep 
disturbance, difficulty in relating to other people and 
problems at work due to symptoms including his social 
isolation, his exaggerated starlet response and periods of 
increased anger.  The examiner noted that these symptoms 
tended to cause occupational and social impairment with 
difficulty establishing and maintaining effective work and 
social relationships.  He had been divorced for four years 
and, although he dated at times, he said that he had been 
unable to form any lasting relationships.  He was living with 
his elderly mother and reported few activities, besides his 
work with the postal service as a mail handler.  The examiner 
noted that the veteran was dressed in casual clothing and he 
appeared alert, pleasant, and cooperative.  His verbal 
productivity, orientation, memory, insight and judgment 
appeared adequate.  The examining physician found the veteran 
competent for VA purposes and the GAF score was estimated to 
be 51, in accordance with the moderate to moderately serious 
psychiatric symptoms noted.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased disability evaluation for his service-
connected PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability is more severe than reflected in the 
current evaluation is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 337, 391 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is satisfied that all relevant 
facts have been properly developed; including actions 
requested in the Board's September 1997 remand, and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist on this issue.  Id.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  
It is thus essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.   However, 
the current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Effective November 7, 1996, the VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, to 
include PTSD.  See 61 Fed. Reg. 52,695 (1996).  Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Accordingly, there must be a review of the veteran's claim in 
light of both the former and revised applicable rating 
criteria to determine the proper evaluation for his 
psychiatric disability.  As the RO has considered the claim 
under the former and revised criteria (see the October 1995 
Statement of the Case and subsequent Supplemental Statements 
of the Case), there is no prejudice to the veteran in the 
Board doing likewise and applying the more favorable result.  

Prior to November 7, 1996, PTSD is evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under 
this formula, a 30 percent evaluation was assigned where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite impairment.  The term "definite" has 
been defined as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  See 
also Hood v. Brown, 4 Vet. App. 301 (1993).  A 50 percent 
rating required a showing that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  

A 70 percent evaluation is warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  The former criteria 
of Diagnostic Code 9411 provides a 100 percent evaluation for 
psychiatric disability in which: (1) the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or 2) 
when there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or 3) when the veteran was 
demonstrably unable to obtain or retain employment.  The 
Court has held that the Secretary's interpretation that the 
three criteria set forth above are each independent bases for 
granting 100 percent, is reasonable and not in conflict with 
any statutory mandate, policy, or purpose.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).  

Under the revised criteria, set forth at Diagnostic Code 
9411,38 C.F.R. § 4.130 (1999), a 30 percent evaluation is 
assigned for PTSD where there is occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than one a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and an 
inability to establish and maintain effective relationships.  
Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  

After a careful review of the record, the Board finds that, 
with resolution of all reasonable doubt in the veteran's 
favor, the level of impairment due to the veteran's service-
connected PTSD most closely approximates a 50 percent rating, 
under either the former or revised applicable criteria.  

The Board notes that, when the VA examined the veteran in 
October 1993, he was suffering from flashbacks and nightmares 
related to his combat experiences in Vietnam, as well as from 
anxiety, sleep disorder and depression.  Although working, he 
preferred the late afternoon-night shift; however, even then, 
he would become frustrated, anxious, and walk off the job 
when he felt he was unable to handle the stress.  At that 
time, he was found to have a GAF score of 60 (moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social 
occupational or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DMS-
IV).  Further, he was attending group sessions at the Vet 
Center on an average of at least once per month for anxiety 
and stress associated with PTSD, and monthly psychological 
counseling.  

Since the veteran has filed his claim for an increase, 
however, his PTSD symptomatology appears to have worsened.  
During his Board hearing in August 1997, he was complaining 
of experiencing symptomatology associated with PTSD, 
including recurrent nightmares, flashbacks, sleep 
disturbance, nervousness, irritability, and a lack of 
interest and avoidance of people.  He indicated that he did 
not socialize and maintains that he has a temper.  
Furthermore, the most recent VA psychiatric examination 
revealed that the veteran was having chronic sleep problems, 
diminished interest in people, frustration with his 
employment, and anxiety.  Although his verbal productivity, 
orientation, memory, insight and judgment appeared to be 
adequate, the examiner reported that the GAF score was 51, 
which is reflective of impairment falling between serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job), and moderate symptoms, as 
noted above. 

As such, the Board finds that, with resolution of all 
reasonable doubt in the veteran's favor, the level of 
impairment resulting from the veteran's post-traumatic stress 
disorder most closely approximates the criteria for a 50 
percent evaluation under either the former or revised 
criteria.

The criteria for a 70 percent evaluation, under either the 
former or current criteria, have not been met because the 
medical evidence is not reflective of severe social and 
industrial impairment or manifestations such as illogical 
speech, near-continuous panic or depression affecting the 
veteran's ability to function independently, spatial 
disorientation, and evidence of neglect of personal 
appearance and hygiene.  During all medical evaluations, he 
has been described as casually and appropriately dressed and 
groomed.  He is always oriented as to time, place and person; 
and his memory, both for short and long term, is normal.  
While the evidence does indicate some impairment in social 
relations as it impacts on industrial functioning, there is 
no indication that his impairment is of such a level as to 
preclude the veteran from obtaining or maintaining work.  
Indeed, the veteran is maintaining gainful employment and he 
attends both group sessions on a weekly basis, and 
psychological counseling on a monthly basis.  As the criteria 
for a 70 percent evaluation, under either the former or 
current criteria, have not been met, it follows that 
assignment of a 100 percent evaluation, indicative of even 
more significant impairment, is not warranted.  

The above discussion is based upon consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's psychiatric disability.  In this regard, the Board 
notes that the medical evidence reflects that the veteran's 
PTSD has not necessitated frequent periods of 
hospitalization.  Apparently, the veteran is maintaining 
gainful employment.  Given the medical evidence, his 
psychiatric condition is not shown so severe, beyond that 
contemplated in a 50 percent evaluation, as to warrant or 
render impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this mater to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an evaluation of 50 percent for PTSD is 
granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

